Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Applicants Arguments/Amendments
Applicants argue that the instant invention has now been amended to require that the placenta is placed in a cryopreservation medium at a temperature of about 2-8C for about 20-120 mins prior to cryopreservation.  Applicants further argue that this limitation significantly distinguishes the invention from the cryopreservation process taught by Strom.  
	The newly added limitation “refrigerating the placenta in a cryopreservation medium at a temperature of about 2-8C for about 20-120 min prior to the actual cryopreservation” is not taught in Strom.  However, at the time of applicants’ invention, it would have been obvious to have included such a perfusion/refrigeration step because it helps to clean the placenta after having been collected from a human subject.  A prior art search was subsequently conducted.  Hariri and Kuypers are references that are both brought into the rejections to teach this concept.   The combination of these references teach the newly added refrigeration step that can include the presence of anticoagulants and cryopreservation agents.  
	Strom still applies to teach the slow cryopreservation step itself because Strom’s cryopreservation step involving freezing temperatures still maintains high cell viability.

	The arguments against Danile, Kubo, Wang, Liu, etc is that they do not correct the deficiencies of Strom.  Kubo still teaches the cryopreservation of membrane material.  As mentioned above, Hariri and Kuypers have been now added to teach these deficiencies.  
The obviousness type double patenting rejections are maintained.  The 112rejection have been obviated by the amendments.

Specification

The specification (5/29/2020) mentions that the amount of cryopreservative DMSO is in the range of 5-20% and not 2-20% as claimed in claim 8.  Claim 16 is not disclosed in the specification.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1-5,7,13-14,15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel (US 20080046095) in view of Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” Investigative Ophthalmology and Visual Science, June 2001, Vol 42, No. 7, Hariri (US 20100260847), Kuypers (WO 2008156659), Wang (US 20060228339)

	Daniel teaches placental graft material that can comprise a chorionic membrane and optionally also include amniotic membrane material (Abstract).  Daniel even states that there can be a combination of amnion and chorion layers present (Abstract, Page 1[6], [11] as in instant Claim 1,
Daniel preserves such material using dehydration techniques (Abstract).  Daniel also mentions that preservation can occur by freezing the placental membrane graft (Page 1[3]).  Daniel fails to describe a cryopreservation process which results in successful cryopreservation of such membrane material.  However, at the time of applicants’ invention, Kubo had taught that placental membrane material could be cryopreserved in order to help with preservation.  Since cryopreservation/freezing is another method of preserving tissue, it would have been obvious to have utilized cryopreservation in place of dehydration (Page 1540, 1st paragraph).  The cryopreservation method taught in Kubo results many of the cells maintaining viability. (Page 1541, 1st paragraph) as in instant Claim 1.
as in instant Claims 1, 3, 4,17b-c
A new limitation has been added which specifies that the placental product must be exposed to refrigeration in a cryopreservation medium at a temperature of about 2° to about 8°C for about 20 min to about 120 min prior to cryopreservation.  However, such a step would have been obvious based on the teachings of Hariri.  Hariri teaches that placental material can be recovered shortly after its natural expulsion after birth.  Paragraph 67 specifically states, “the placenta is preferably recovered after expulsion under aseptic conditions and stored in an anticoagulant solution during a perfusion process at temperature of 5-25 degrees.  Such a storage process can last up to 36 hours; therefor, the range of 20 mins to 120 mins is encompassed by this time frame.  An artisan would have been motivated to have included such a perfusion under refrigeration regime because the storage in the anticoagulant solution helps to remove unwanted blood/blood cells from the placental material
The Hariri reference does not state that the perfusion solution contains a cryopreservation agent.  However, at the time of applicants’ invention, Kuypers had as in instant Claim 1,13-14.
Dependent Claims taught by Daniel 
 Daniel teaches the removal of blood clots/devascularized tissue from the graft material (Page 4[49]) as in instant Claim 2,13,17a
The abstract of Daniel states that a single layer of amnion may be present or multiple layers of amnion can be present.  Therefore, the reference teaches removal of at least a portion of the amniotic membrane (Abstract) as in instant Claim 15.
The reference states that the membrane material can be a combination of amnion and chorion (Abstract).  Amniotic epithelial cells can be left on the graft material since amniotic epithelial layers is one of the layers that may be present on the graft material (2nd paragraph of the background of the invention) as in instant Claim 16
The graft material is used to treat wounds (Overview of the Process Paragraph) as in instant Claim 18.
Dependent Claims taught by Kubo
The specification states that the cryopreservation process involving freezing at -80 is responsible for selectively killing and/or inactivating functional CD14+ macrophages.    Since Kubo also teaches a cryopreservation process that freezes the cells to -80C, it would be expected that the process of Kubo would also have the effect of selectively killing/inactivating CD14 macrophages as in instant Claim 5, 17d
Kubo utilizes a cell permeating cryopreservative such as DMSO (Page 1541, 1st paragraph ) as in instant Claims 7
Dependent Claims taught by Hariri 
	Hairi teaches placing the placental material in refrigeration for up to 36 hours which would encompass a refrigeration process lasting within the range of 20 mins to 90 mins and a also encompass a range of 30 mins to 60 mins (Paragraph 67) as in instant Claim 19-20.
	 Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence to evidence to the contrary.

Claims 1,5,7-8,11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel (US 20080046095) in view of Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” Investigative Ophthalmology and Visual Science, June 2001, Vol 42, No. 7., Hariri (US 20100260847), ), Kuypers (WO 2008156659), Wang (US 20060228339) and Strom (US 20030235563)

	Daniel, Kubo, Hariri, Kuypers, and Wang apply as above.  Daniel teaches dehydration and Kubo teaches cryopreservation as methods of preserving placental graft material.  Kubo does not teach the actual process used to cryopreserve the placental material so cells remain viable.  However, at the time of applicants’ invention, Strom had taught a cryopreservation process in which placental material could be frozen and still result in cells with high viability.  An artisan would have been motivated 
	Strom’s process teaches that the cryopreservation process is carried out by slowly bringing the temperature down from room temperature to -80C by slowly decreasing the temperature at a rate of 1C/minute.  as in instant Claim 11.
	Strom teaches that the amount of DMSO in the cryopreservation medium can encompass the range 2% to about 20% (Section 5.6 Cryopreservation of Placental Derived Cells) as in instant Claim 8

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence to evidence to the contrary.


Claims 1,12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel (US 20080046095) in view of Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” Investigative Ophthalmology and Visual Science, June 2001, Vol 42, No. 7, Hariri (US 20100260847), ), Kuypers (WO 2008156659), Wang (US 20060228339), Liu (US 20080181967)

	Daniel, Kubo, Hariri, Kuypers, and Wang apply as above.  These references do not teach adding immunomodulatory components such as anti TNF-alpha and/or IL-1-.  However, at the time of applicants’ invention, it would have been obvious to have added 

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence to evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5,7-8,11,18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,258,650 in view of Hariri (US 20100260847) and ), Kuypers (WO 2008156659)

.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of preparing chorionic membrane/placental mentioned in the instant invention and the claims of 10,258,650 both teach preparing a 

Claims 1-4,12-17,19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,258,650 in view of Daniel (US 20080046095), Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” Investigative Ophthalmology and Visual Science, June 2001, Vol 42, No. 7, Hariri (US 20100260847), Kuypers (WO 2008156659), Wang (US 20060228339), and Liu (US 20080181967)

Although the claims at issue are not identical, they are not patentably distinct from each other because the method of preparing chorionic membrane mentioned in the instant invention and the claims of 10,258,650 both teach methods of preparing chorionic membrane with immunomodulatory properties.  Both methods involve the cryopreservation of membranes that contain chorionic membranes.  Secondary references were known at the time of the invention and may be applied here as well.  Daniels teaches removing vascularized tissue.  Daniel teaches that amniotic cells may .  


Claims 1,5,7-8,11,18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,265,344 in view of  Hariri (US 20100260847), Kuypers (WO 2008156659)

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method of preparing cryopreserved chorionic membrane/placental membrane material must result in the inventive entity of claims 1-20 of 10,265,344 which is a cryopreserved chorionic membrane. Both inventions mentions the removal of the trophoblast layer and the viability of therapeutic cells. Hariri (US 20100260847) teaches the initial refrigerated perfusion/preparation of the placental material after harvesting which requires refrigeration in the range of 2-8C for a range of time encompassing the claimed range.  The solution used in Hariri is a perfusion solution.  Kuypers teaches that the perfusion solution used can contain a cryopreservation agent.


Claims 1-4,12-17,19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,265,344 in view of Daniel (US 20080046095), Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” Investigative Ophthalmology and Visual Science, June 2001, Vol 42, No. 7, Kuypers (WO 2008156659), Hariri (US 20100260847), Wang (US 20060228339),and Liu (US 20080181967)


Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method of preparing cryopreserved chorionic membrane/placental membrane material must result in the inventive entity of claims 1-20 of 10,265,344 which is a cryopreserved chorionic membrane. Both inventions mentions the removal of the trophoblast layer and the viability of therapeutic cells.  Secondary references were known at the time of the invention and may be applied here as well.  Daniels teaches removing vascularized tissue.  Daniel teaches that amniotic cells may be included.  Hariri (US 20100260847) teaches the initial refrigerated perfusion/preparation of the placental material after harvesting which requires refrigeration in the range of 2-8C for a range of time encompassing the claimed range.  The solution used in Hariri is a perfusion solution.  Kuypers teaches that the perfusion solution used can contain a cryopreservation agent.  Wang discusses removal of 


Claims 1-2,5,18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37,76,95,97 of Application 16/296,463 in view Hariri (US 20100260847), Kuypers (WO 2008156659)


Although the claims at issue are not identical, they are not patentably distinct from each other because the method of preparing chorionic membrane mentioned in the instant invention and the claims of 16/296,463 both teach a chorionic membrane with immunomodulatory properties, no trophoblast layer, and having had the vascularized tissue removed. The instant invention method claims must be used in order to produce the placental product of 16/296,463.  The placental products can be used in wound treatment.  Hariri (US 20100260847) teaches the initial refrigerated perfusion/preparation of the placental material after harvesting which requires refrigeration in the range of 2-8C for a range of time encompassing the claimed range.  The solution used in Hariri is a perfusion solution.  Kuypers teaches that the perfusion solution used can contain a cryopreservation agent.

Claims 1, 3-5,7-8,11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37,76,95, and 97 of 16/296,463 in view of 

Although the claims at issue are not identical, they are not patentably distinct from each other because the method of preparing chorionic membrane mentioned in the instant invention and the claims of 16/296,463 both teach a chorionic membrane with immunomodulatory properties, no trophoblast layer, and having had the vascularized tissue removed. The instant invention method claims must be used in order to produce the placental product of 16/296,463.  
Secondary references were known at the time of the invention and may be applied here as well.  Daniels teaches removing vascularized tissue.  Daniel teaches that amniotic cells may be included.  Wang discusses removal of trophoblast cells using enzymes and scrapping.   Liu teaches the addition of immunomodulatory agents such as IL-10 and TNF-alpha antibody.  Hariri (US 20100260847) teaches the initial refrigerated perfusion/preparation of the placental material after harvesting which requires refrigeration in the range of 2-8C for a range of time encompassing the claimed range.  The solution used in Hariri is a perfusion solution.  Kuypers teaches that the perfusion solution used can contain a cryopreservation agent.   Strom teaches method of slow cryopreservation that results in maintaining cell viability.


Conclusion

All claims stand rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/           Primary Examiner, Art Unit 1657